DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laing (3,241,742).
Laing inherently discloses a method comprising: providing or accessing a table fan unit (Figs. 9-11; col. 1, lines 59-62), wherein the fan unit has an elongate housing 99 and supports 90, 91 that are adapted and configured to support the fan unit on a support surface (a table or whichever surface the table fan is put on by an user), the elongate housing has an intake (indicated by curved arrows in Fig. 11), a discharge 16, and a hollow interior in which a blower is rotatably disposed such that when the fan unit is energized, the blower draws air from the intake into the hollow interior and discharges air from hollow interior through the discharge, the intake has a length that extends in a direction parallel to a longitudinal axis of the housing, the discharge has a length that extends in a direction parallel to the longitudinal axis of the housing; and directing a user to place the fan unit on the support surface in a manner such that the fan is supported by the supports and the longitudinal axis of the housing is horizontal (col. 1, lines 59-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laing in view of Michaels et al. (5,103,577).
Regarding claims 2, 3, 12 and 13, Laing discloses all the limitations except the step of directing the user to place the fan unit on the support surface does not include directing the user to place the fan unit on a floor as claimed.
Michael teaches a body heater/dryer comprising a base 1 (Fig. 1), a body portion 2 extending from the base portion; the body portion having a plurality of discharge nozzles 8-9; wherein the body heater/dryer is put on a floor of a bathroom (col. 3, lines 32-35; col. 5, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Laing with the step of directing the user to place the fan unit on the support surface includes directing the user to place the fan unit on a floor of a bathroom for the purpose of using the fan to dry a user’s body in a bathroom.
Regarding claims 4 and 14, a residential bath room inherently has a sink vanity(for example, see US 9,612,035; Fig. 7); therefore, placing the fan of Laing on the floor of a bathroom inherently placing the fan adjacent a vanity sink.

Regarding claims 5 and 15, Michael also teaches the use of a body heater/dryer to dry a user’s feet, leg areas, mid torso and face (col. 3, lines 56-60; col. 4, lines 23-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Laing in view of Michael with the step of directing the user to place the fan unit on the support surface includes directing the user to place the fan unit on a floor adjacent a bathroom sink vanity further comprising directing the use to point the discharge of the housing vertically upward for heating/drying the user’s mid torso and facial areas. 
Regarding claims 6 and 16, Michael also teaches the use of a body heater/dryer to dry a user’s feet, leg areas, mid torso and face (col. 3, lines 56-60; col. 4, lines 23-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Laing in view of Michael with the step of directing the user to place the fan unit on the support surface includes directing the user to place the fan unit on a floor further comprising directing the user to point the discharge of the housing horizontally toward the floor to dry the user’s lower legs and feet. 
  Regarding claim 8, see the rejection of claim 5 above.
Regarding claims 12 and 13, see the rejection of claims 2 and 3 above.
Regarding claim 18, see the rejection of claim 5 or 15 above.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laing in view of Shapiro et al. (2004/0218912).
Regarding claims 9 and 19 Laing discloses all the limitations including the angular position of the housing, including the discharge nozzle, can be adjusted about the axis of the motor and rotor (col. 2, lines 19-21). However, the method of Laing does not further comprises directing the user to enable the fan unit to oscillate the housing as claimed.
Shapiro teaches a portable fan unit comprising a base 134 (Fig. 1), a support 132 extending from the base, a fan housing 102 mounted on the support; wherein the fan housing in configured to oscillate relative to the base to direct discharged air to cover a larger area (paragraph 66; second and third sentences).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to enable the fan housing of Laing to oscillate and further utilize the method of Laing with a further step of directing the user to enable the fan unit to oscillate to blow air over a larger area of the user’s body.
Regarding claims10 and 20, Laing discloses all the limitations except the method of Laing does not further comprises directing the user to operate the fan unit via a remote control as claimed.
Shapiro teaches a portable fan unit comprising a base 134, a support 132 extending from the base, a fan housing 102 mounted on the support; wherein the fan can be operated via a remote control (paragraph 70, last sentence).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to enable the fan of Laing to be operated by a remote control and utilize 


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Armbruster (4,037,079), Orazi (5,063,283) and ESGE Export (GB 1,037,098) are cited to show different fan with elongated rotors.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745